Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 22, 2010                                                                                            Marilyn Kelly,
                                                                                                                  Chief Justice

  141274 & (53)                                                                                     Michael F. Cavanagh
                                                                                                      Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
  LOUIS KIRCOS,                                                                                     Alton Thomas Davis,
            Plaintiff/Counter-Defendant-                                                                               Justices
            Appellant,
  v                                                               SC: 141274
                                                                  COA: 288894
                                                                  Lenawee CC: 07-072634-CH
  TONY WASLAWSKI and RHONDA
  WASLAWSKI,
          Defendant/Counter-Plaintiffs-
          Appellees,
  and
  SHARON SEELYE, GARY PORE, and MARY
  PORE,
           Intervening Defendants/Counter-
           Plaintiffs-Appellees.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the May 11, 2010 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 22, 2010                   _________________________________________
         s1115                                                               Clerk